Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in lines 3 and 7: “an upper mask bracket”, “a mounting mask”, “the mounting mask”.  However, referring to the upper mask bracket 110, mounting mask 15 in the specification in paragraphs [89] – [94]   and shown in Figures 1A and 1B, as best understood by Examiner for the sake of facilitating compact prosecution, it appears that “mask” may have been misspelling or typo of the word “mast”.  Therefore, Examiner suggest to amend “an upper mask bracket”, “a mounting mask”, “the mounting mask” to read as the following: “an upper mast bracket”,  “a mounting mast”, “the mounting mast”. 
Claim 4 recites in line 2: “the mounting mask”.  However, referring to mounting mask 15 in the specification in paragraphs [89] – [94] and shown in Figures 1A and 1B, as best understood by Examiner for the sake of facilitating compact prosecution, it appears that “mask” may have been misspelling or typo of the word “mast”.  Therefore, Examiner suggest to amend “the mounting mask” to read as “the mounting mast”. 
Claim 5 recites in lines 2-3: “the mounting mask”.  However, referring to mounting mask 15 in the specification in paragraphs [89] – [94] and shown in Figures 1A and 1B, as best understood by Examiner for the sake of facilitating compact prosecution, it appears that “mask” may have been misspelling or typo of the word “mast”.  Therefore, Examiner suggest to amend “the mounting mask” to read as “the mounting mast”. 
Claim 6 recites in lines 3-4: “mask brackets”.  However, referring to upper mask bracket 110 and mask brackets 210 in the specification in paragraph [33] and [69] and shown in Figures 1A and 1B and 4A and 4B, as best understood by Examiner for the sake of facilitating compact prosecution, it appears that “mask” may have been misspelling or typo of the word “mast”.  Therefore, Examiner suggest to amend “the mounting mask” to read as “the mounting mast”. 
Claim 7 recites in lines 1-2: “mask brackets”.  However, referring to upper mask bracket 110 and mask brackets 210 in the specification in paragraph [33] and [69] and shown in Figures 1A and 1B and 4A and 4B, as best understood by Examiner for the sake of facilitating compact prosecution, it appears that “mask” may have been misspelling or typo of the word “mast”.  Therefore, Examiner suggest to amend “the mounting mask” to read as “the mounting mast”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AgTalk online blog post for thread post titled: “highway dump trailer convert to use farm tractor to pull grain” dated 12/28/2013-12/29/2013, hereinafter referred to as “AgTalk”). 
Regarding claim 6, AgTalk discloses a bracket support system to connect a trailer to a tractor (see photo 3 below), the bracket support system comprising:15Inventor(s): Bell, JerryNon Provisional Patent Application a plurality of mask brackets disposed on at least a portion of the trailer to connect to a hitch (see photo 4 below), each of the plurality of mask brackets comprising: a first portion (see photo 5 below), and a second portion disposed in parallel to the first portion, such that at least one fastener connects to the first portion and the second portion (see photos 5 and 6 below).  
Photo 3 (IMG_00000029.jpg) from AgTalk

    PNG
    media_image1.png
    469
    828
    media_image1.png
    Greyscale

Photo 4 (IMG_00000027.jpg) from AgTalk

    PNG
    media_image2.png
    633
    1078
    media_image2.png
    Greyscale

Photo 5 (IMG_00000025.jpg) from AgTalk

    PNG
    media_image3.png
    616
    1079
    media_image3.png
    Greyscale

Photo 6 (IMG_00000027.jpg) from AgTalk

    PNG
    media_image4.png
    602
    1039
    media_image4.png
    Greyscale

Regarding claim 7, Agtalk discloses wherein the plurality of mask brackets facilitate the hitch pivoting in a direction from down in a first position to at least partially up in a second position (see photo 7 below showing hitch pivoting down using mask brackets in photo 6 above; see photo 8 below showing hitch pivoting partially up using mask brackets in photo 6 above). 
Photo 7 (IMG_00000023.jpg) showing hitch pivoting down

    PNG
    media_image5.png
    467
    807
    media_image5.png
    Greyscale

Photo 8 (IMG_00000029.jpg) showing hitch pivoting partially up

    PNG
    media_image6.png
    473
    810
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farm Show magazine article titled “Rolling Engine Hoist Converted To 3-Pt. Mounted Crane” Volume 24, Issue 5, 2000, (hereinafter referred to as “Farm Show”) in view of Skid-Lift tractor scissor lift attachment kit web page from http://skid-lift.com / internet archive archive.org dated; 01/06/2019, (hereinafter referred to as “Skid-Lift”). 
Regarding claim 1, Farm Show discloses a bracket support system to connect a hoist to a connector rod (see photo 1 below: connector rod between hoist and tractor; descriptions in page 1 in lines 1-13)  and at least one hoist connector of a tractor (see photo 1: two hoist connectors to connect to a Kubota tractor described in line 5 in page 1), the bracket support system comprising: an upper mask bracket removably disposed on a mounting mask to connect to the connector rod (see photos 1 and 2 below, notice the upper mask bracket is detached/removed from mounting mask in photo 2); and a support shaft disposed within at least a portion of the rear of the hoist (cross beam that fits into the bottom beam of the hoist, described  in page 1 line 7). 
Photo 1 taken from Farm Show

    PNG
    media_image7.png
    179
    310
    media_image7.png
    Greyscale

Annotated photo 2 taken from Farm Show

    PNG
    media_image8.png
    667
    620
    media_image8.png
    Greyscale

However, Farm Show alone fails to disclose at least one lower bracket removably disposed on a rear of the hoist; a stiffener bracket disposed on at least a portion of the hoist to prevent damage to the mounting mask in response to lifting at least one object on the hoist;
However, Skid-Lift teaches at least one lower bracket removably disposed on a rear of the hoist (page 4: quick attach plate / 3-pt adapter plate in photo has two lower brackets configured with coupler locking pins). 
Meanwhile, Farm Show and Skid-Lift combined teach a stiffener bracket disposed on at least a portion of the hoist to prevent damage to the mounting mask in response to lifting at least one object on the hoist (Farm Show: engine hoist has a mounting mask; Skid-Lift page 4 photo: triangular bracket frame (serving as stiffener bracket) to the bracket support system and engine hoist of Farm Show, lifted object shown in photo 1 above is prevented from damaging to mounting mask due to improved stability and structural integrity by adding stiffener bracket/triangular bracket frame of Skid-Lift). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Farm Show with Skid-Lift and modify Farm Show by Skid-Lift based on the following rationales: (a) referring to photo 2 above, the bracket support system of Farm Show are made of separate pieces that require assembly, whereas the 3-Point Mount Adapter Plate (with brackets) of Skid-Lift in photos in pages 1 and 4 appear to be turnkey fully-assembled; (b) Skid-Lift in page 4 in photo has a quick attach plate (3-pt adapter plate) with two lower brackets and one upper bracket configured with coupler locking pins, thereby allowing quick connect capability to the hoist connector, as well as allowing for pivoting between the connection of hoist and the tractor. On the other hand, Farm Show has only the upper mask bracket configured with coupler locking pin, thus failing to provide pivoting and quick-connect advantages of Skid-Lift; (c) Skid-Lift also offers Safety Release at base and basket if needed, as described under “Features” section in page 6, whereas, Farm Show does not have.
Regarding claim 2, Farm Show alone fails to disclose wherein the at least one lower bracket receives the at least one hoist connector therein, such that the at least one lower bracket moves the hoist in response to movement of the tractor.  
However, Farm Show and Skid-Lift combined teach wherein the at least one lower bracket receives the at least one hoist connector therein, such that the at least one lower bracket moves the hoist in response to movement of the tractor (Skid-Lift in photo in page 4:  3-pt adapter plate has two lower brackets configured with coupler locking pins; photo in page 1 shows at least one hoist connector connected to one lower bracket using coupler locking pin, therefore, movement by tractor causes corresponding movement to lower bracket of Skid-Lift and engine hoist of Farm Show). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Farm Show with Skid-Lift and modify Farm Show by Skid-Lift based on the same rationales for claim 1, thereby omitted herein for brevity.
Regarding claim 3, Farm Show disclose wherein the support shaft receives the at least one hoist connector thereupon, such that the support shaft moves the hoist in response to movement of the tractor (page 1, line 7: cross beam (support shaft) receives two hoist connectors (see photo 1 above) to connect to a Kubota tractor, as described in line 5 in page 1; page 1, line 9: "We can lift large loads to a considerable height using either the cylinder on the crane or the 3-pt. hitch, or both,"). 
Regarding claim 4, Farm Show fails to disclose wherein the stiffener bracket prevents the mounting mask from bending.   
However, Farm Show and Skid-Lift combined teach wherein the stiffener bracket prevents the mounting mask from bending (Farm Show: engine hoist has a mounting mask, see photo 2 above; Skid-Lift: photo 1 page 4: triangular bracket frame (serving as stiffener bracket) to the bracket support system in photo 2 above of Farm Show, mounting mask of Farm Show would be prevented from bending due to improved stability and structural integrity of adding triangular bracket frame/ stiffener bracket of Skid-Lift). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Farm Show with Skid-Lift and modify Farm Show by Skid-Lift based on the same rationales for claim 1, alongside advantage of improved stability and structural integrity of adding triangular bracket frame/ stiffener bracket of Skid-Lift to the bracket support system of Farm Show. 
Regarding claim 5, Farm Show discloses further comprising: at least one hydraulic cylinder disposed on at least a portion of the mounting mask to move a boom on the hoist in response to movement of the hydraulic cylinder  (photos 1 and 2 above, photo 1 shows hydraulic cylinder, boom (horizontal slanted part above the mast of hoist, end of which attached to the object), and hoist (engine hoist); photo 2 shows the mounting mask; line 5 in page 1; page 1, line 9: "We can lift large loads to a considerable height using either the cylinder on the crane or the 3-pt. hitch, or both,").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Horton (US 10822209 B1) discloses a lift attachment apparatus for a farm tractor.   Lewis (US 6030170A1) discloses a hydraulic lift boom attachment to a tractor’s three point hitch. Strongway Hydraulic Engine Hoist with Load Leveler product page discloses a commercial engine hoist with a hydraulic cylinder, a mast and a boom.   Dumond (US 4226331) discloses a hydraulically actuated hoist for tractors with conventional three point hitch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632